 Case 3:15-cv-00390-NJR Document 62 Filed 07/06/21 Page 1 of 1 Page ID #263




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA, ex rel.
 CHRISTOPHER HARVEY,

            Plaintiff,

 v.                                             Case No. 3:15-CV-390-NJR

 AAR CORP. and AAR AIRLIFT
 GROUP, INC.,

            Defendants.

                                        ORDER

ROSENSTENGEL, Chief Judge:

       The United States has intervened for settlement purposes in part, and declined to

intervene in part pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(2) and (4). The

Clerk of Court is directed to unseal the Relator’s Complaint (Doc. 1), the Government's

Notice of Election to Intervene in Part and to Decline to Intervene in Part (Doc. 61), and

this Order. All other papers or orders on file before the date of this Order shall remain

under seal. All other matters occurring in this action after the date of this Order shall be

unsealed.

       IT IS SO ORDERED.

       DATED: July 6, 2021

                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge
